Whitfield, J.,
(after stating the facts) — The question *421presented for determination is whether the third plea is a sufficient defense to the action brought by the State to recover license taxes under the statute which requires the defendant and other insurance companies to pay “two per cent of the gross amount of receipts of premiums from policy holders in this State.” Chapter 5597 Acts of 1907; Peninsular Industrial Ins. Co. v. State, 61 Fla. 376, 55 South. Rep. 398. The contention is that the statute so arbitrarily discriminates against insurance companies as a class, in imposing license taxes, that such companies and their stock holders are thereby denied the equal protection of the laws in violation of the U. S. Constitution. As the license is imposed for revenue as well as police purposes, it is not necessary to consider the averments of the third plea that said tax “is unnecessary as against insurance companies to meet any reasonable or legitimiate expense for the supervision or regulation of insurance companies;” that for such supervision and regulation the State has not expended more than ten per cent of the total license tax collected from insurance companies, and that the license tax here sought to be exacted “is- largely and unreasonably in excess of the necessary expenses of issuing a license and the additional labor of officers and other expenses imposed or resulting 'from the business of defendant and insurance companies.” The plea avers that the quoted statute “denies to this defendant and the stockholders of defendant, the equal protection of the laws of the land and deprives the defendant and its stockholders of its and their property without due process of law,” in violation of the Fourteenth Amendment to the Federal Constitution, in that the statute “is class legislation and a discrimination as against this defendant.” Averments of conclusions are not admitted by the demurrer where the act assailed or *422the facts stated do not sustain the asserted conclusions. The act does not on its face appear to be invalid as being in conflict with organic laiy, and the facts do not warrant the asserted conclusions that the license tax exacted of the defendants is “exorbitant as compared with other license taxes” or that it is arbitrary and a discrimination against insurance companies as a class or that the classification is unreasonable and purely arbitrary. A comparison of the terms of this provision with other statutory provisions imposing license taxes does not show an unlawful discrimination. It is also averred that the license tax “is unreasonably, arbitrarily and disproportionately imposed upon this defendant where said license tax is considered in relation to the taxes assessed or' levied or imposed, whether as license taxes or otherwise upon real and personal property in the State of Florida and upon occupations and businesses required to pay a license tax;” that the statute “did require the payment by insurance companies for the years 1907, 1908, 1909, 1910, 1911 and 1912, license fees amounting to between twenty-five and forty per cent, of the total amount of all license taxes required under the laws of the State of Florida; * * that one-twelfth of the entire said taxation is derived from license taxes upon insurance companies in addition to the municipal tax which insurance companies may pay and the taxes on real estate and personal property, and the amount so required to be paid by insurance companies as a class is shown by an attached statement to be a discrimination against insurance companies and an unreasonable and disproportionate tax of said companies.”
No question of interstate commerce arises in this case. License ’ taxes are not required to be equal or uniform, but they cannot lawfully be imposed so as to deny the *423equal protection of tlie law. The State has a wide discretionary power in imposing license taxes, and unless there can be no substantial basis for discriminations made in classifications and in fixing the amount of license taxes so that such discriminations must be regarded as purely arbitrary and unreasonable under every conceivable condition in practical affairs, the courts will- not interfere with legislative regulations of such matters. Ferguson v. McDonald, 66 Fla. 494, 63 South. Rep. 915; Singer Sewing Machine Co. v. Brickell, 233 U. S. 304, - Sup. Ct. Rep. -; Ohio River and Western Railway Co. v. Dittey, 232 U. S. 576,-Sup. Ct. Rep.-; Metropolis Theater Co. v. City of Chicago, 228 U. S. 61, 33 Sup. Ct. Rep. 441; Bradley v. City of Richmond, 227 U. S. 477, 33 Sup. Ct. Rep. 318.
The burden is on one who complains that he has been denied the equal protection of the laws to sustain the complaint. The averments of the plea that the license tax imposed on insurance companies is disproportionate to the taxes paid upon other occupations or- businesses do not show a denial of equal protection of the laws, since others who pay license taxes are not similarly conditioned. It may well be that the insurance companies pay very little property tax and make large profits on premiums collected in the State which would be a proper basis for the license tax compláined of. The plea does not negative this as a valid basis for classification or for the amounts of the taxes. The volume of the defendant’s business, its profits, its tax burdens and its corporate and business advantages when considered separately or with other occupations and businesses are not stated, if that would tend to show arbitrary and unjust discriminations and hostile exactions of taxes. The figures showing collections of license and other taxes by the State do not show arbitrary *424and hostile exactions of the defendant or of insurance companies as a class to which the defendant belongs. The business and governmental conditions of the State may warrant the classifications made and the license taxes imposed, and nothing stated in the plea removes the presumption in favor of the statute. Similar and additional license taxes are imposed by statute upon sleeping and parlor car companies doing business in this State, and such exactions have been sustained by the Supreme Court of the United States in the case of the Pullman Co. v. Knott, decided November 2, 1914. See Afro-American Industrial & Benefit Ass’n. of the United States v. State, 61 Fla. 85, 54 South. Rep. 383; Peninsular Industrial Ins. Co. v. State, 61 Fla. 376, 55 South. Rep. 398; Brown v. Pittsburgh Life & Trust Co., — Ala. —, 65 South. Rep. 699. Express companies are required to pay two per cent, upon their gross intrastate receipts. Chap. 6421, Acts 1913. The reasonableness of the statute is deter mined in its enactment so ás to- preclude review by the courts unless the act or its application is so unreasonable and arbitrary as to deny an organic right. Dutton Phosphate Co. v. Priest, 67 Fla. 370, 65 South. Rep. 282; Louisville & N. R. Co. v. Garrett, 231 U. S. 298, — Sup. Ct. Rep. —. The terms of the statute and the averments of the third plea that are admitted by the demurrer to be true, do not sustain the conclusions variously asserted in the plea that the statute is such an arbitrary and hostile discrimination against, or excessive burden put upon, insurance companies as a class, including the defendant, as to constitute a denial of the equal protection of the laws to such class and to the defendant. Toyota v. Territory of Hawaii, 226 U. S. 184, 33 Sup. Ct. Rep. 47.
No lack of due process of law is made to appear.
The third plea does not show the statute to be an un*425constitutional éxercise of governmental power so as to be a defense to the action, therefore an issue of fact could not properly have been made thereon, and there was no error in sustaining the demurrer to the plea.
The judgment is affirmed.
Shackleford, C. J., and Taylor, Cockrell and Hocker, J. J., concur.